DETAILED ACTION
Claims 1-2, 4-9, 12-18 and 20 are pending in the present application. Claims 1, 4, 6, 9, 14, 16, 17 and 20 were amended in the response filed 30 August 2022. Claims 3, 10-11 and 19 have status cancelled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 6, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Lokitz US Patent 7,401,025 B1 in view of Posse et al. US Patent Application Publication No. 2015/0134745 A1.

Regarding claim 6, Lokitz teaches the following:
A computing system [note: Figure 1, Company Computer System (100) ] comprising: 
a data extraction system configured to analyze a data source and extract, from the data source, first and second work attributes associated with a given user, wherein the first work attribute, and the second work attribute represent one or more projects [note:  Figure 4 (460) reference response; Figure 4D (456d) type of work done (the examiner equates type of work done as projects)];
a surfacing system configured to: generate a user profile suggestion based on at least one first or second work attributes [note: Figure 5 (410) experience rating, (412) recommendation; Figure 5D (408a) profile; column 2 lines 30-45 cross-references and recommendation; column 7 lines 3-25 work description 460c and additional information 460e; column 12 lines 28-42 recommendation page ]; and
control a display system to generate a user interface display that represents the user profile suggestion and includes a profile update input mechanism [note: Figure 4B (452) display screen; column 6 line 10 “Display page 454p”; column 13 line 41 through column 14 line 43 “Customer-Search and Listing Display”, the listing page 408 will display name and listing ]; and
a user profile update system configured to: receive an indication of a user actuation of the profile update mechanism; and update a user profile associated with the given user based on the indication of user actuation of the profile update input mechanism [note: Figure 1 (118) search and listing match, rating update recommendation;  Figure 2 (140) profile updating references; Figure 4 (458) profile update  ]. 
Although Lokitz teach the invention substantially as cited, they do not explicitly use the term extracting, however the function is inherent of the data processing search and retrieval function. Posse et al. teach extraction as part of accessing information [note: Figure 2 (28) feature extraction engine; paragraph 0017 extraction ; paragraph 0018 extraction for recommendation; paragraph 0025 extraction to extract various features based on a particular configuration file to perform a particular type of operation that is specific to the requesting application]. It would have been obvious to one of ordinary skill at the time of the effective filing date to have combined Posse et al. with Lokitz because Posse et al. further details the function of extraction processes.

Regarding claim 16, Lokitz teaches the following:
A computer-implemented method  [figure 1, (100) Company Computer System 188 means for updating] comprising: 
extracting data from a data source [note: figure 1 118, search and listing match, recommendation]; 
analyzing the extracted data to identify an attribute association that associates a given user and a work attribute [note: Figure 5 (410) experience rating, (412) recommendation; Figure 5D (408a) profile; column 2 lines 30-45 cross-references and recommendation]; 
identifying access permissions of the given user relative to the data source [note: Figure 3 (160) access control; column 10 lines 20-57 sign-in page including password credentials]; 
based on the access permissions, generating a user interface display with a user input mechanism that surfaces the work attribute  as a user profile suggestion [note: Figure 3 (160) access control; column 10 lines 20-57 sign-in page including password credentials]; 
detecting a user interaction with the user input mechanism that accepts the work attribute for inclusion in a user profile of the given user [note: column 3 lines 48-57 creates and maintains database based on various inputs (i.e. interaction); and 
in response to the detected user interaction, controlling a profile update system to add the work attribute to the user profile of the given user [note: Abstract, Figure 1, Company Computer System (100) ; Figures 2-4;  Figure 5 (410) experience rating, (412) recommendation; Figure 5D (408a) profile; column 2 lines 30-45 cross-references and recommendation; column 7 lines 3-25 work description 460c and additional information 460e; column 12 lines 28-42 recommendation page ]. 
Although Lokitz teach the invention substantially as cited, they do not explicitly use the term extracting, however the function is inherent of the data processing search and retrieval function. Posse et al. teach extraction as part of accessing information [note: Figure 2 (28) feature extraction engine; paragraph 0017 extraction ; paragraph 0018 extraction for recommendation; paragraph 0025 extraction to extract various features based on a particular configuration file to perform a particular type of operation that is specific to the requesting application]. It would have been obvious to one of ordinary skill at the time of the effective filing date to have combined Posse et al. with Lokitz because Posse et al. further details the function of extraction processes.
Claim 17: The computer-implemented method of claim 16, and comprising controlling the profile update system to update the user profile with the work attribute [note: Figure 4 (458) profile update; column 4 line 66 profile update ]. 

Allowable Subject Matter
Claims 1-2, 4-5, 7-8, 9, 12-15 are allowed.

Claims 18 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 30 August 2022 have been fully considered but they are not fully persuasive. 
The submission of a terminal disclaimer overcomes the obviousness-type double patenting rejection; and the amendment overcomes the prior art rejections of claims 1 and 9-10; however, a rejection has been applied with respect to the scope of claims 6, 16 and 17.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Note attached form PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRETA ROBINSON whose telephone number is (571)272-4118. The examiner can normally be reached Mon.-Fri. 9:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GRETA L ROBINSON/Primary Examiner, Art Unit 2169